Per Curiam.
The relator, being the regular nominee of the socialist party for.the office of governor of the state of Washington, tendered his certificate as such to the secretary of state, for filing, in order that his name might be certified for printing upon the official ballot. His application to file was refused, for the reason that he declined to pay the fee required by §§ 5 and 26 of the primary act. This is a proceeding in mandamus, brought to compel the secretary of state to receive and file the certificate of nomination without the payment of the prescribed fee; the contention being that the part of the act requiring the fee to be paid is unconstitutional and void.
In another case we held that the exaction of a reasonable fee, under similar circumstances, was within the powers of the legislature; and, indeed, counsel for relator frankly concedes that the legislature has that power; but he argues that this is an unreasonable exaction, and is void because of its unreasonableness, rather than because of the want of power of the legislature to exact a fee. The amount of the fee required is based on a per centum of the salary of the office for which the person is a candidate, instead of a fixed fee for all candidates alike, and it is this feature that is thought to render the requirement vbid. But we can see no reason why this is not a reasonable regulation. The fee exacted must be measured by the standard of the individual' case, not by what others may be required to pay for running for another and different office. The fee required of the applicant is $60. The salary of the office to which he aspires is $6,000 per annum, and we cannot hold the exaction in excess of legislative power.
The application will be denied.